SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 333-184636 ML CAPITAL GROUP, INC. (Exact name of registrant as specified in its charter) NEVADA 33-1219511 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6810 Ave of the Fountains #101 Fountain Hills, AZ 85268 (Address of principal executive offices) (602) 200-4121 (Issuer's telephone number) NA (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Company (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 28, 2013, there were 61,069,404 shares of Common Stock of the issuer outstanding. Table of Contents Part I FINANCIAL INFORMATION Page Item 1 Financial Statements Condensed Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 Condensed Statements of Operations for the Three Months Ended March 31, 2013 and 2012 and for the period from September 22, 2009 (Date of Inception) to March 31, 2013 (Unaudited) 4 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 and for the period from September 22, 2009 (Date of Inception) to March 31, 2013 (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 Part II. OTHER INFORMATION Item 1 Legal Proceedings 12 Item 1. A Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3 Defaults Upon Senior Securities 12 Item 4 Mine Safety Disclosures 12 Item 5 Other Information 12 Item 6 Exhibits 13 2 PART I: FINANCIAL INFORMATION ITEM 1: Financial Statements ML Capital Group, Inc. (A Development Stage Company) Condensed Balance Sheets March 31, December 31, (Unaudited) ASSETS Current Assets Cash $ $
